UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file Number 811-07702 The Value Line Asset Allocation Fund, Inc. (Exact name of registrant as specified in charter) 7 Times Square, New York, NY 10036 Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code:212-907-1900 Date of fiscal year end: March 31 Date of reporting period: June 30, 2011 Item 1: Schedule of Investments. A copy of Schedule of Investments for the period ended 6/30/11 is included with this Form. Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) June 30, 2011 Shares Value COMMON STOCKS (74.2%) CONSUMER DISCRETIONARY (11.4%) AutoZone, Inc. * $ Bed Bath & Beyond, Inc. * BJ’s Restaurants, Inc. * Brinker International, Inc. Chipotle Mexican Grill, Inc. * Coach, Inc. CTC Media, Inc. Darden Restaurants, Inc. Deckers Outdoor Corp. * Fossil, Inc. * Genuine Parts Co. Gildan Activewear, Inc. Johnson Controls, Inc. LKQ Corp. * McDonald’s Corp. Monro Muffler Brake, Inc. O’Reilly Automotive, Inc. * Penn National Gaming, Inc. * Phillips-Van Heusen Corp. Pool Corp. Priceline.com, Inc. * Signet Jewelers Ltd. * Tim Hortons, Inc. TJX Companies, Inc. (The) TRW Automotive Holdings Corp. * Ulta Salon, Cosmetics & Fragrance, Inc. * Warnaco Group, Inc. (The) * Wynn Resorts Ltd. Yum! Brands, Inc. CONSUMER STAPLES (4.8%) British American Tobacco PLC ADR Bunge Ltd. Church & Dwight Co., Inc. Corn Products International, Inc. Flowers Foods, Inc. General Mills, Inc. Green Mountain Coffee Roasters, Inc. * Herbalife Ltd. Hormel Foods Corp. PepsiCo, Inc. TreeHouse Foods, Inc. * Whole Foods Market, Inc. ENERGY (1.1%) Concho Resources, Inc. * FMC Technologies, Inc. * World Fuel Services Corp. FINANCIALS (6.1%) Affiliated Managers Group, Inc. * AFLAC, Inc. Arch Capital Group Ltd. * Bank of Montreal Bank of Nova Scotia Shares Value BlackRock, Inc. $ Eaton Vance Corp. Franklin Resources, Inc. M&T Bank Corp. Portfolio Recovery Associates, Inc. * ProAssurance Corp. * Saul Centers, Inc. Stifel Financial Corp. * T. Rowe Price Group, Inc. HEALTH CARE (11.6%) Alexion Pharmaceuticals, Inc. * Allergan, Inc. Bio-Reference Laboratories, Inc. * C.R. Bard, Inc. Cerner Corp. * Edwards Lifesciences Corp. * Endo Pharmaceuticals Holdings, Inc. * Express Scripts, Inc. * Fresenius Medical Care AG & Co. KGaA ADR Henry Schein, Inc. * HMS Holdings Corp. * IDEXX Laboratories, Inc. * Illumina, Inc. * MAKO Surgical Corp. * Mettler-Toledo International, Inc. * MWI Veterinary Supply, Inc. * Neogen Corp. * Novo Nordisk A/S ADR Orthofix International N.V. * Owens & Minor, Inc. Pharmasset, Inc. * SXC Health Solutions Corp. * Teva Pharmaceutical Industries Ltd. ADR Thermo Fisher Scientific, Inc. * UnitedHealth Group, Inc. Volcano Corp. * WellPoint, Inc. West Pharmaceutical Services, Inc. INDUSTRIALS (17.5%) Acacia Research - Acacia Technologies * Acuity Brands, Inc. Altra Holdings, Inc. * AMETEK, Inc. Bucyrus International, Inc. C.H. Robinson Worldwide, Inc. Canadian National Railway Co. Carlisle Companies, Inc. CIRCOR International, Inc. CLARCOR, Inc. Danaher Corp. Donaldson Co., Inc. Eaton Corp. EnerSys * Esterline Technologies Corp. * Flowserve Corp. IDEX Corp. 1 Value Line Asset Allocation Fund, Inc. June 30, 2011 Shares Value IHS, Inc. Class A * $ II-VI, Inc. * ITT Corp. J.B. Hunt Transport Services, Inc. Kansas City Southern * Kirby Corp. * L-3 Communications Holdings, Inc. Lennox International, Inc. Polypore International, Inc. * Precision Castparts Corp. Republic Services, Inc. Rollins, Inc. Roper Industries, Inc. Stericycle, Inc. * Toro Co. (The) TransDigm Group, Inc. * United Stationers, Inc. United Technologies Corp. W.W. Grainger, Inc. Waste Connections, Inc. Woodward Inc. INFORMATION TECHNOLOGY (11.5%) Accenture PLC Class A Acme Packet, Inc. * Amphenol Corp. Class A ANSYS, Inc. * Apple, Inc. * Avago Technologies Ltd. Cavium, Inc. * Check Point Software Technologies Ltd. * Cognizant Technology Solutions Corp. Class A * Coherent, Inc. * Equinix, Inc. * FactSet Research Systems, Inc. Fortinet, Inc. * iGate Corp. Informatica Corp. * j2 Global Communications, Inc. * Oracle Corp. Rovi Corp. * Salesforce.com, Inc. * Solera Holdings, Inc. Synchronoss Technologies, Inc. * Taleo Corp. Class A * Teradata Corp. * TIBCO Software, Inc. * Ultimate Software Group, Inc. (The) * VeriFone Systems, Inc. * VMware, Inc. Class A * WebMD Health Corp. * Wright Express Corp. * MATERIALS (8.1%) Air Products & Chemicals, Inc. Albemarle Corp. AptarGroup, Inc. Balchem Corp. Shares Value Ball Corp. $ Celanese Corp. Series A CF Industries Holdings, Inc. Crown Holdings, Inc. * Cytec Industries, Inc. Hawkins, Inc. Kraton Performance Polymers, Inc. * LSB Industries, Inc. * Lubrizol Corp. (The) NewMarket Corp. Praxair, Inc. Rockwood Holdings, Inc. * Scotts Miracle-Gro Co. (The) Class A Sigma-Aldrich Corp. TPC Group, Inc. * Valspar Corp. (The) TELECOMMUNICATION SERVICES (0.7%) SBA Communications Corp. Class A * UTILITIES (1.4%) ITC Holdings Corp. NSTAR Oneok, Inc. Questar Corp. South Jersey Industries, Inc. Wisconsin Energy Corp. TOTAL COMMON STOCKS (Cost $29,012,738) (74.2%) Principal Amount Value U.S. GOVERNMENT AGENCY OBLIGATIONS (10.7%) $ Federal Farm Credit Bank, 1.50%, 12/8/14 Federal Home Loan Mortgage Corp., 4.50%, 6/15/23 Federal Home Loan Mortgage Corp., 4.50%, 10/15/27 Federal Home Loan Mortgage Corp., Gold PC Pool# J03316, 5.00%, 9/1/21 Federal National Mortgage Association, 5.00%, 11/1/34 Federal National Mortgage Association, 4.50%, 10/25/39 Federal National Mortgage Association, 4.50%, 4/1/40 Federal National Mortgage Association, 4.50%, 7/1/40 Federal National Mortgage Association, 4.50%, 5/1/41 Government National Mortgage Association, 5.50%, 1/15/36 TOTAL U.S. GOVERNMENT AGENCY OBLIGATIONS (Cost $6,583,706) (10.7%) 2 Value Line Asset Allocation Fund, Inc. Schedule of Investments (unaudited) Principal
